92 F.3d 1184
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Hubert WAGNER, Plaintiff-Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS;  Officer Hicks;  OfficerLudwig, Defendants-Appellees.
No. 96-6706.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided Aug. 6, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-95-657-3)
Donald Hubert Wagner, Appellant Pro Se.  Alexander Leonard Taylor, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying his Fed.R.Civ.P. 60(b) motion.  We have reviewed the record and the magistrate judge's opinion and find no reversible error.   See United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  Accordingly, we affirm on the reasoning of the district court.   Wagner v. Virginia Dep't of Corrections, No. CA-95-657-3 (E.D.Va. Apr. 9, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.